Franklin, C.
— Appellees commenced this suit against one Henry Jackson, for the possession of certain real estate. Jackson answered that he was only a tenant, and that the land was owned by appellant, Harring, and Hunter & Dunn. They were made defendants, appeared and filed a cross complaint against the plaintiffs, alleging that they were the owners of the real estate in controversy; that said Jackson, after the commencement of the suit, had abandoned the possession of the land, and that the plaintiffs had wrongfully taken possession, and prayed for a judgment for possession against plaintiffs.
There was a trial by jury, and verdict, with answers to interrogatories, in favor of the plaintiffs.
Over a motion for a new trial judgment was rendered for the plaintiffs.
The error assigned is the overruling of the motion for a new trial.
Appellees have filed no brief, and the only reason for a new trial insisted upon in appellant’s brief is, that the verdict is not sustained by the evidence.
Appellant, in his brief, says that he is aware of the rule of this court “that it will not disturb the verdict of the jury upon the grounds alone of the weight of the evidence, unless it is manifestly unjust.” Where there is evidence tending to support the verdict of the jury, this court can not say that the verdict is manifestly unjust, without weighing the evidence. And this court has repeatedly held that where there is evidence tending to support the verdict, they will not weigh the evidence in order to determine its preponderance.
We have examined the evidence, and think it tends to support the verdict. Where evidence is conflicting, it is for the lower court, and not this court, to reconcile the conflicts.
There is no available error in overruling the motion for a new trial.
The judgment ought to be affirmed.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the judgment of the court below be and it is in all things affirmed, with costs.